J-S50020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ROBERT WILSON DENT

                            Appellant                   No. 2148 MDA 2015


             Appeal from the PCRA Order dated November 9, 2015
                In the Court of Common Pleas of Clinton County
               Criminal Division at No: CP-18-CR-0000156-2009


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                               FILED JULY 22, 2016

        Appellant Robert Wilson Dent pro se appeals from the November 6,

2015 order of the Court of Common Pleas of Clinton County, which

dismissed as untimely his “Motion to Correct and Vacate Judgment for Want

of Jurisdiction,” which the court treated as a petition for collateral relief

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-46. For the

reasons set forth below, we affirm.

        The facts and procedural history underlying this case are undisputed.

Briefly, Appellant pled guilty to one count of aggravated assault, a felony of

the first degree, for which he was sentenced on June 8, 2009 to a term of

6½ to 20 years’ imprisonment.           Appellant’s judgment of sentence became

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S50020-16



final on July 8, 2009, as he did not file a direct appeal.            On February 10,

2012,     we     affirmed    the   denial     Appellant’s   first     PCRA   petition.

Commonwealth v. Dent, 46 A.3d 813 (Pa. Super. filed on Feb. 12, 2012)

(unpublished memorandum), appeal denied, 55 A.3d 813 (Pa. 2012). On

October 22, 2014, a panel of this Court affirmed the denial of Appellant’s

second PCRA petition, which he had titled as a “Petition for Habeas Corpus

Relief.” Commonwealth v. Dent, 108 A.3d 121 (Pa. Super. filed Oct. 22,

2014) (unpublished memorandum), appeal denied, 117 A.3d 295 (Pa.

2015). We reasoned that Appellant’s PCRA petition was patently untimely

and that Appellant failed to plead and prove the applicability of any

exception to the PCRA’s one-year time-bar. Dent, No. 813 MDA 2014, at

6-7.

        On October 9, 2015, Appellant pro se filed the instant PCRA petition,

his third, entitled “Motion to Correct and Vacate Judgment for Want of

Jurisdiction.”     On     November   9,     2015,   following   the    issuance   of   a

Pa.R.Crim.P. 907 notice, the PCRA court dismissed as untimely Appellant’s

third PCRA petition. Appellant timely appealed to this Court.

        On appeal, Appellant raises two issues for our review:

        [1.] Whether Appellant’s plea of guilty on the one count of
        aggravated assault was in error in that the [trial court] did not
        have jurisdiction of the matter?

        [2.] Whether the trial court abused its discretion in dismissing
        the motion to correct and vacate the judgment for want of
        jurisdiction where Appellant is initially and principally challenging
        the legality of his confinement?

Appellant’s Brief at 3.

                                          -2-
J-S50020-16



      At the outset, we note that the PCRA court properly treated Appellant’s

October 9, 2015 filing as a PCRA petition. The plain language of the statute

provides that “[t]he [PCRA] shall be the sole means of obtaining collateral

relief and encompasses all other common law and statutory remedies for the

same purpose.” 42 Pa.C.S.A. § 9542. Cognizant of the stated purpose of

the PCRA, we have held that “any petition filed after the judgment of

sentence    becomes    final    will   be    treated   as   a   PCRA   petition.”

Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011); see

also Commonwealth v. Eller, 807 A.2d 838, 842 (Pa. 2002) (noting that if

relief is available under the PCRA, the PCRA is the exclusive means of

obtaining the relief sought).     Accordingly, the PCRA court did not err in

treating as a PCRA petition Appellant’s October 9, 2015 “Motion to Correct

and Vacate Judgment for Want of Jurisdiction.”

      We must now determine whether the PCRA court properly dismissed

Appellant’s petition as untimely. For such an inquiry, our standard of review

is whether the PCRA court’s findings are free of legal error and supported by

the record.    Commonwealth v. Martin, 5 A.3d 177, 182 (Pa. 2010)

(citation omitted).

      A court cannot entertain a PCRA petition unless the petitioner has first

satisfied the applicable filing deadline. Section 9545(b) of the PCRA specifies

the following requirements for a PCRA petition to be considered timely:

      (b) Time for filing petition.--



                                       -3-
J-S50020-16


      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:

            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.

      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have
      been presented.

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42 Pa.C.S.A. § 9545(b).        The limitation established by Section 9545 is

jurisdictional in nature and “implicat[es] a court’s very power to adjudicate a

controversy.” Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014) (citing

Commonwealth v. Fahy, 737 A.2d 214 (Pa. 1999)). The time for filing can

be extended only by a petitioner satisfying one of the exceptions listed in

Section 9545(b)(1)(i)-(iii).   Id.   Accordingly, courts are without power to

“fashion   ad   hoc    equitable     exceptions   to   the   PCRA     time-bar.”



                                      -4-
J-S50020-16



Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      As stated above, Appellant’s judgment of sentence became final on

July 8, 2009. See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a). Appellant

therefore had until July 8, 2010 to file for collateral relief.       Because

Appellant’s instant PCRA petition, his third, was not filed until October 9,

2015, it is facially untimely.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.     Here, Appellant has failed to allege, let

alone prove, any exceptions to the one-year time bar.        Accordingly, the

PCRA court did not err in dismissing as untimely Appellant’s instant, his

third, PCRA petition for want of jurisdiction.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2016




                                      -5-